Citation Nr: 1539984	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for squamous cell carcinoma of the left neck, claimed as neck cancer with residuals from chemotherapy and radiation therapy.

3.  Entitlement to service connection for squamous cell carcinoma of the head, claimed as head cancer with residuals from chemotherapy and radiation therapy.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for infertility.

6.  Entitlement to service connection for scars, claimed as surgical port and peg.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, the case was transferred to the RO in Providence, Rhode Island.

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to peripheral neuropathy of the feet has been raised by the record at the May 2014 travel Board hearing, see Board hearing transcript, pp. 7, 13, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable rating for a bilateral hearing loss disability, entitlement to service connection for squamous cell carcinoma of the left neck and head, entitlement to service connection for hypothyroidism and entitlement to service connection for scars, claimed as surgical port and peg are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no competent evidence that the Veteran has a diagnosis of infertility.


CONCLUSION OF LAW

Infertility was not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim for service connection for infertility, the Board finds that VA has met its duty to notify and assist.  Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in June 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran was not afforded a VA examination with regard to his claimed infertility.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Here, there is no competent evidence of a current disability.  There is no evidence of treatment in service and no credible evidence of current disability. Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.




II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.  In that regard, the Veteran testified that he comes from a family of eight and there are a lot of twins within his family, including him.  He testified that everyone in his family has kids, except him.  He testified that he believes that exposure to Agent Orange made him "sterile."  In a June 2011 letter, the Veteran also stated that he felt that "Agent Orange had an effect on [his] infertility], as [he] could never have children with either [his] first or second wife."  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the fact that he has no children.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to diagnose his infertility or sterility.  Those diagnoses require the use of medical testing and a medical professional's opinion.  There is no medical evidence of record which shows testing, complaints or treatment for infertility or sterility.  The Board cannot proceed with adjudication of the claim without some competent evidence of a diagnosis of infertility.   

The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for infertility is denied. 


REMAND

First, at the May 2014 travel Board hearing, the Veteran testified that his hearing had worsened.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral hearing loss disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, the Veteran contends that his squamous cell carcinoma of the left neck and head are as a result of exposure to Agent Orange while serving in the Republic of Vietnam from August 1970 to February 1971.  Presumptive service connection is available to veterans who served in the Republic of Vietnam from January 9, 1962 through May 7, 1975, for certain diseases; however, squamous cell carcinoma of the left neck or head are not included on the list of presumptive diseases.  See 38 C.F.R. § 3.309 (e) (2015).  Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In a May 2011 letter, Dr. D.J., the Veteran's treating oncologist, wrote that "[the Veteran] does have a verbal history of exposure to Agent Orange herbicide, but I am unable to document a direct correlation to this exposure."  In a subsequent August 2012 letter, Dr. D.J. stated that Agent Orange "has been correlated to the development of the type of tumor that [the Veteran] has developed."  The Veteran also submitted a letter from Dr. R.M. who stated that "it is possible" that the Veteran's exposure caused the Veteran's cancer.  Although these statements are insufficient to grant benefits because they are vague and lack supporting rationale, they trigger the VA's duty to obtain a medical opinion under McLendon v. Nicholson.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is evidence of a current disability, evidence of an in-service injury (i.e. presumed exposure to Agent Orange), but insufficient evidence to make a decision.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the etiology of the Veteran's squamous cell carcinoma of the left neck and head.  

Third, the Board finds that the Veteran's claim for service connection for scars, claimed as surgical port and peg, and claim for hypothyroidism are inextricably intertwined with his claims for entitlement to service connection for squamous cell carcinoma of the left neck and head.  In that regard, the Veteran stated that scars from the port and peg came from his surgery for the above referenced cancers and that the radiation therapy for the cancers caused his hypothyroidism.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claims for service connection for scars, claimed as surgical port and peg and hypothyroidism must be remanded pending the development and readjudication of the service connection for squamous cell carcinoma of the left neck and head appeal.

Fourth, there is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records pertaining to the Veteran that date from May 2014 and associate them with the claims folder.  

2.  Then, schedule the Veteran for a VA audio examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner should also indicate the impairment that results from the service-connected hearing loss in terms of occupational functioning and daily activities.  The electronic claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.

3.  Then, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his squamous cell carcinoma of the left neck and head.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion on the following questions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma of the left neck began in or is related to any incident of military service, including due to presumed exposure to herbicides.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma of the head began in or is related to any incident of military service, including due to presumed exposure to herbicides.  

The examiner's attention is directed to the fact that although the Veteran's cancers are not listed amongst those which are presumptively service connected under 38 C.F.R. § 3.309 (e), the Veteran may still establish service connection on a direct basis.  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's squamous cell carcinoma of the left neck and head are related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.  

The examiner's attention is also directed to July and August 2012 statements from Drs. R.M. and D.J. which infer that there may be a connection between the Veteran's cancers and his herbicide exposure.  

c)  If the Veteran's squamous cell carcinoma of the left neck or head are found to be at least as likely as not related to service, opine whether it is at least as likely as not that the Veteran's scars, claimed as surgical port and peg, were caused by treatment for his squamous cell carcinoma of the left neck or head.  

d)  If the Veteran's squamous cell carcinoma of the left neck or head are found to be at least as likely as not related to service, opine whether it is at least as likely as not that the Veteran's scars, claimed as surgical port and peg, were aggravated (i.e., worsened) beyond the natural progress by treatment for his squamous cell carcinoma of the left neck or head.

e)  If the Veteran's squamous cell carcinoma of the left neck or head are found to be at least as likely as not related to service, opine whether it is at least as likely as not that the Veteran's hypothyroidism was caused by treatment for his squamous cell carcinoma of the left neck or head.  

f)  If the Veteran's squamous cell carcinoma of the left neck or head are found to be at least as likely as not related to service, opine whether it is at least as likely as not that the Veteran's hypothyroidism was aggravated (i.e., worsened) beyond the natural progress by treatment for his squamous cell carcinoma of the left neck or head.

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's scars or hypothyroidism found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected squamous cell carcinoma of the left neck or head.

A complete rationale is requested for all opinions.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


